    Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 1 of 21



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOHN DOE, 1

                                       Plaintiff,

                        v.                                                  5:17-CV-1298
                                                                             (FJS/ATB)
COLGATE UNIVERSITY,

                                       Defendant.


APPEARANCES                                           OF COUNSEL

NESENOFF & MILTENBERG, LLP                            ANDREW MILTENBERG, ESQ.
363 Seventh Avenue – 5th Floor                        STUART BERNSTEIN, ESQ.
New York, New York 10001                              TARA J. DAVIS, ESQ.
Attorneys for Plaintiff                               NICHOLAS EVAN LEWIS, ESQ.


BOND, SCHOENECK & KING, PLLC                          LAURA H. HARSHBARGER, ESQ.
One Lincoln Center
Syracuse, New York 13202
Attorneys for Defendant


SCULLIN, Senior Judge


                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

         Plaintiff, who is identified by the pseudonym John Doe, brings this action against

Colgate University (“Defendant”) seeking compensatory damages, prejudgment interest,

attorney’s fees, expenses, costs, and disbursements. See generally Dkt. No. 1, Compl.




1
 Magistrate Judge Baxter granted Plaintiff’s unopposed motion to proceed under pseudonym.
See Dkt. No. 17.
                                                -1-
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 2 of 21



Defendant has moved for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure, see Dkt. No. 44, and for an order precluding Plaintiff’s expert, Dr. Stan V. Smith,

Ph.D., from testifying with respect to hedonic damages, see Dkt. No. 45.


                                      II. BACKGROUND

       On February 26, 2017, a student referred to as “Jane Roe” informed a university official

that she wished to formally report a sexual assault, which she claimed occurred during the night

of October 29, 2016, into the early morning of October 30, 2016, on Defendant’s campus. See

Dkt. No. 44-16, Def’s Stmt. of Material Facts, at ¶ 13; see also Dkt. No. 1 at ¶¶ 58-76.

Although the specific facts of the alleged assault are clearly in dispute, Plaintiff and Roe agree

that, while in Plaintiff’s dorm room, they kissed, engaged in foreplay, had sexual intercourse

twice before falling asleep, and engaged in sexual intercourse a third time upon waking in the

early hours of October 30, 2016. See id. at ¶¶ 66-70.

       In her formal report, Roe alleged that Plaintiff “pushed her onto the bed,” “started

kissing [her] and taking his clothes off,” and digitally penetrated her even though she told him

she was “not in the mood.” See id. at ¶¶ 96-99. Roe then reported that Plaintiff had sex with

her and was “holding [her] down” and that she woke up around 4:00 a.m. because Plaintiff was

penetrating her. See id. at ¶¶ 100-101. Roe claimed that she explicitly told him “no” and tried

to squirm away but could not because Plaintiff’s hands were on her hips. See id. at ¶ 102.

       Plaintiff, to the contrary, contends that the kissing, foreplay, and episodes of sexual

intercourse were consensual. See id. at ¶¶ 66-68. Plaintiff claims that, at approximately 4:30

a.m., he awoke to Roe’s hand brushing his penis. See id. at ¶ 70. Plaintiff interpreted this, as

well as the position of Roe’s body, as a sign that Roe wanted to engage in sexual intercourse a

third time; and Plaintiff proceeded to have sex with her. See id.

                                               -2-
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 3 of 21



       On either March 2nd or 3rd, 2017, Roe informed Campus Safety Investigator Valerie

Brogan that she wished to file a criminal complaint against Plaintiff and asked for assistance in

getting in touch with the police. See Dkt. No. 44-16 at ¶ 15; see also Dkt. No. 55-27, Pl’s

Response to Stmt. of Material Facts, at ¶ 15. Brogan assisted Roe by contacting New York

State Police Campus Sexual Assault Victims Unit Investigator Dennis Dougherty. See Dkt. No.

44-16 at ¶ 16. Brogan then arranged for Dougherty to use a room on campus to meet with

Plaintiff and Roe and investigate their accounts. See id. at ¶ 17; see also Dkt. No. 55-27 at ¶ 17.

       On March 22, 2017, Dougherty and Roe placed a “controlled” call to Plaintiff. See Dkt.

No. 44-16 at ¶ 19. During the call, Roe attempted to get Plaintiff to admit that he had sexually

assaulted her; meanwhile Plaintiff was unaware that he was being recorded. See Dkt. No. 1 at

¶ 118. In that call, Plaintiff denied that their sexual contact was non-consensual, indicated that

he remembered Roe giving “verbal consent … like multiple times,” that he recalled Roe

initiating the third act of sexual intercourse, and that he did not remember her saying “no.” See

Dkt. No. 55-4, Controlled Call T., at 69-71.

       The next day, March 23, 2017, Dougherty met with Plaintiff on campus, which Plaintiff

refers to as an “interrogation.” See Dkt. No. 44-16 at ¶ 20; Dkt. No. 55-27 at ¶ 20. Plaintiff

signed a “Voluntary Statement” at that time, although he contends that it was not voluntary.

See Dkt. No. 44-16 at ¶ 21; Dkt. No. 55-27 at ¶ 21. In the Voluntary Statement, Plaintiff

admitted it was possible that Roe was asleep when he began to penetrate her during the third act

of intercourse, but Plaintiff maintains that his statement was coerced. See Dkt. No. 55-4,

Voluntary Statement, at 31-32; see generally Dkt. No. 55-26, Pl’s Decl., at ¶¶ 40-59.

       On either March 27th or 28th, 2017, Roe informed Brogan that, in addition to her

criminal complaint, she wished to move forward with a formal complaint against Plaintiff


                                               -3-
    Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 4 of 21



pursuant to Defendant’s Equity Grievance Policy (“EGP”), which sets forth the procedures for

making, investigating, and adjudicating complaints of misconduct. 2 See Dkt. No. 44-16 at ¶¶ 5,

25; Dkt. No. 55-27 at ¶ 25. Brogan began investigating Roe’s allegations by interviewing

Plaintiff, Roe, and several witnesses. See Dkt. No. 44-16 at ¶¶ 27-33. She also received copies

of information in Plaintiff’s criminal case file, including his and Roe’s statements to Dougherty

and a recording of the controlled call. See Dkt. No. 44-3, Brogan Decl., at ¶ 33.

         As a result of the EGP investigation, Kimberly Taylor, Associate Dean for Conduct,

issued Plaintiff a charge letter on May 16, 2017, containing the following four charges: (1) non-

consensual sexual contact alleging that he kissed Roe without her consent, (2) sexual

exploitation alleging that he removed articles of Roe’s clothing without her consent, (3) non-

consensual sexual intercourse alleging that he digitally penetrated Roe without her consent, and

(4) non-consensual sexual intercourse alleging that he penetrated Roe with his penis without her

consent. See id. at ¶ 37.

         Both parties were present throughout the EGP hearing, as were their attorneys, and they

had the right to ask questions of the other party through Dean Taylor as the Chair of the EGP

Hearing Panel. See id. at ¶¶ 46-47. After two sessions of deliberations, the three Hearing

Panelists found Plaintiff not responsible for the first three charges and unanimously found him

responsible for the fourth charge. See id. at ¶¶ 52-54; Dkt. No. 55-27 at ¶¶ 52-54. Specifically,

the Panel found that Roe was asleep and unable to consent to the third act of intercourse in the

morning of October 30, 2016. See Dkt. No. 1 at ¶ 201. As a result of this finding, the Hearing




2
  Instead of being found “guilty” or “not guilty” of misconduct, the Hearing Panel adjudicating
a complaint would find the respondent “responsible” or “not responsible.” Therefore, the Court
uses these terms throughout this Memorandum-Decision and Order.
                                               -4-
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 5 of 21



Panelists decided on the sanction of expulsion. See Dkt. No. 44-16 at ¶ 56. Plaintiff appealed

this decision twice, but his expulsion was upheld. See id. at ¶¶ 58-65.

       Plaintiff then filed his complaint in the instant action on November 27, 2017, alleging

the following five causes of action:

       (1) violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et
           seq., under the theories of erroneous outcome and selective enforcement;
       (2) breach of contract;
       (3) breach of contract/common law: denial of basic fairness/arbitrary and capricious
           decision making;
       (4) estoppel and reliance; and
       (5) violation of New York State Human Rights Law.

See generally Dkt. No. 1.


                                       III. DISCUSSION

   A. Defendant’s motion for summary judgment

       1. Legal standard governing motions for summary judgment

       Rule 56 of the Federal Rules of Civil Procedure governs motions for summary

judgment. Under this Rule, the entry of summary judgment is warranted “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). When deciding a summary judgment motion, a court

must resolve any ambiguities and draw all reasonable inferences in a light most favorable to the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (citation

omitted).




                                               -5-
    Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 6 of 21



         2. Plaintiff’s gender discrimination claims 3

         Title IX provides, in relevant part, that “[n]o person in the United States shall, on the

basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial

assistance…” 20 U.S.C. § 1681(a). Therefore, “Title IX bars the imposition of university

discipline where gender is a motivating factor in the decision to discipline.” Yusuf v. Vassar

Coll., 35 F.3d 709, 715 (2d Cir. 1994) (citation omitted).

         “Plaintiffs attacking a university disciplinary proceeding on grounds of gender bias can

be expected to fall generally within two categories.” Id. Plaintiffs alleging a violation based on

the “erroneous outcome” theory claim that they are “innocent and wrongly found to have

committed an offense.” Id. Plaintiffs alleging a violation based on the “selective enforcement”

theory claim that, “regardless of the student’s guilt or innocence, the severity of the penalty

and/or the decision to initiate the proceeding was affected by the student’s gender.” Id.

Plaintiff proceeds under both theories in his complaint, and the Court analyzes each in turn.


            a. Erroneous outcome

         To succeed under an “erroneous outcome” theory at the summary judgment stage, a

plaintiff “must demonstrate (1) ‘articulable doubt [as to] the accuracy of the outcome of the

disciplinary proceeding,’ and (2) that ‘gender bias was a motivating factor behind the erroneous




3
  Plaintiff alleges causes of action for gender discrimination pursuant to Title IX of the
Education Amendments of 1972 and pursuant to the New York Human Rights Law (“HRL”).
“Identical standards” apply to discrimination claims under Title IX and the HRL; and, therefore,
the Court addresses these claims together. Weinstock v. Columbia Univ., 224 F.3d 33, 42 n.1.
(2d Cir. 2000).
                                                 -6-
    Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 7 of 21



finding.’” Doe v. Colgate Univ., 760 F. App’x 22, 30 (2d Cir. 2019) (summary order) 4 (quoting

[Yusuf, 35 F.3d at 715]). In Colgate Univ., both the District Court and the Second Circuit

assumed that the plaintiff raised a disputed issue of material fact on the question of misconduct

by insisting that the sexual encounters for which he was suspended were consensual. See Doe

v. Colgate Univ., No. 5:15-CV-1069 (LEK/DEP), 2017 WL 4990629, *11-*12 (N.D.N.Y. Oct.

31, 2017), aff’d 760 F. App’x at 30. Thus, the Second Circuit ruled, “to resist summary

judgment, [the plaintiff] must demonstrate a genuine dispute of material fact as to whether [the

defendant]’s actions were motivated by gender bias.” Colgate Univ., 760 F. App’x at 30.

         Here, assuming that Plaintiff’s insistence that the third act of sexual intercourse was

consensual creates a genuine dispute of material fact on the question of misconduct, the Court

must consider whether Plaintiff provided sufficient evidence that gender bias motivated

Defendant’s decision to expel him. According to Marilyn Rugg, Associate Provost for Equity

and Diversity and Defendant’s Title IX Coordinator, her role was to oversee “the EGP policy

and process, its implementation, [and] ensure[ ] a fair and equal process of the adjudication of

any concerns that fell under the Equity Grievance Policy.” See Dkt. No. 55-17, Rugg Dep., at

15:19-23. Plaintiff asserts however, that the EGP process was far from “fair and equal,” and

that Defendant’s environment, its investigation of Plaintiff, and EGP hearing were all biased

against Plaintiff as a male. For the following reasons, the Court finds that Plaintiff has provided

sufficient evidence to show gender bias against him in Defendant’s investigation and

adjudication of Roe’s claims.



4
  The cited case is a different lawsuit against Colgate University brought by a different John
Doe. In the cited case, Judge Kahn granted the defendant’s motion for summary judgment, and
the Second Circuit affirmed that decision. See generally Doe v. Colgate Univ., No. 5:15-CV-
1069 (LEK/DEP), 2017 WL 4990629 (N.D.N.Y. Oct. 31, 2017), aff’d 760 F. App’x 22 (2d Cir.
2019) (summary order), cert. denied, 139 S. Ct. 2765 (2019).
                                                 -7-
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 8 of 21



       Plaintiff argues that Dougherty’s and Brogan’s investigations into Roe’s complaint

against him were tainted by gender bias for various reasons. Dougherty, as a New York State

Police Investigator, is not a defendant in this case; and, contrary to Plaintiff’s claims, his

conduct as a state actor was not so “interdependent” with Defendant as to hold Defendant

vicariously liable for his conduct. See Dkt. No. 55, Pl’s Memorandum in Opposition to Mot.

Summ. J., at 21-22. Furthermore, Plaintiff did not allege a section 1983 claim in his complaint,

nor did he allege violations of the Due Process Clause of the Fifth or Fourteenth Amendments.

See generally Dkt. No. 1.

       Defendant can be held liable, however, for Brogan’s conduct as the EGP investigator if

a reasonable factfinder could find that her investigation was biased against Plaintiff as a male.

The Guidelines for the Equity Grievance Process indicate that, after a complaint is made, Ms.

Rugg would appoint an EGP member, “who [does] not have a conflict of interest to conduct the

investigation.” See Dkt. No. 44-9, Ex. A, Equity Grievance Policy, at 17. The Guidelines

further note that the investigation “is an impartial fact-finding process.” See id. at 18.

       Plaintiff contends that Brogan was not an impartial factfinder because her investigation

was entangled with Dougherty’s criminal investigation and because she did not thoroughly

investigate inconsistencies in Roe’s accounts. The evidence supports Plaintiff’s contentions.

First, after Roe reported the incident to Brogan and stated that she wanted to file a criminal

complaint, Brogan called Dougherty on his cell phone and put him in touch with Roe. See Dkt.

No. 55-23, Ex. V, Brogan Dep. at 161-63. Next, Dougherty asked Brogan to make a room on

Defendant’s campus available to him to interview witnesses, including Plaintiff; and he

ultimately used that room to make the controlled phone call between Roe and Plaintiff and to

“interrogate” Plaintiff. See id. at 164; see also Dkt. No. 55-24, Ex. W, Dougherty Dep. at 140,


                                                 -8-
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 9 of 21



146; Dkt. No. 55 at 24. With respect to the controlled phone call, Brogan testified that

Dougherty told her about his “faux pas” on the call – in which he called Plaintiff an “asshole”

while the call was being recorded – and that he wished he hadn’t said it. See Dkt. No. 55-23 at

213-14. Brogan also attended Plaintiff’s criminal arraignment; and, at the hearing, the judge

asked her to take a copy of the order of protection and ensure that Roe received it. See id. at

192. This, Brogan admitted, was an unusual request; and the judge had only asked her to take

an order of protection to a victim one other time. See id. at 192, 96. Brogan further admitted

that, in cases like this one, there was a “crossover” between her investigation and Dougherty’s

criminal investigation; and she would request the statements or other documentation from

Dougherty’s investigation. See id. at 204-05. At a minimum, this conduct creates an

appearance of a conflict of interest and raises questions of fact about her bias towards Plaintiff.

       Additionally, the evidence shows that Brogan failed to probe Roe regarding various

internal inconsistencies raised in her accounts of what happened and countered by available,

objective evidence. For example, Roe claimed that she accompanied Plaintiff back to his room

around 12:30 or 1:00 a.m.; however, Plaintiff did not swipe his gate card to his residence hall

until 2:03 a.m. See Dkt. No. 55 at 13. Similarly, Roe maintained that she left Plaintiff’s room

at 4:30 a.m., but Defendant’s records indicate that she did not return to her residence hall until

6:12 a.m. See id.

       Furthermore, Brogan did not ask Roe to respond to Plaintiff’s version of the events,

even though Plaintiff responded to Roe’s version of the events in order to defend himself from

her allegations. See Dkt. No. 55-27, Pl’s Stmt. of Disputed Material Facts, at ¶ 2. For instance,

Plaintiff claimed that they changed positions during the third act of intercourse, thus putting

Roe on top and giving her “ample opportunity to stop at any point[.]” See Dkt. No. 55-16,


                                                -9-
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 10 of 21



Hearing T., at 72:20-23. Roe complained that she “tried to push [Plaintiff] off of her and to

squirm away, but she couldn’t because [he] had his hands on her hips and kept holding her hips

down” and that she “thought to herself that she should ‘suck it up’” so that she could leave. See

Dkt. No. 55-4, Brogan’s Investigative Summary, at 11-12. Yet, despite these blatant

inconsistencies, there is no indication that Brogan tried to reconcile Roe’s and Plaintiff’s

versions of the incident. See id.

       Looking at the above-stated facts, a reasonable factfinder could find that Brogan was

biased against Plaintiff when she entangled herself in Dougherty’s criminal investigation, failed

to investigate inconsistencies in Roe’s account, and did not question Roe about Plaintiff’s

potentially accurate account of the incident. Accordingly, the Court holds that there is a

genuine dispute as to whether Brogan exhibited gender bias against Plaintiff as the male

accused when she conducted the supposedly “impartial” EGP investigation.


           b. Selective enforcement

       Plaintiff additionally claims that Defendant violated Title IX based on the theory of

selective enforcement because his penalty—permanent expulsion—was affected by his gender. 5

See Dkt. No. 55 at 29-30. “’To support a claim of selective enforcement, [a male plaintiff] must

demonstrate that a female was in circumstances sufficiently similar to his own and was treated

more favorably by the University.’” Yu v. Vassar Coll., 97 F. Supp. 3d 448, 480 (S.D.N.Y.

2015) (quotation omitted). Additionally, “[t]he male plaintiff must show that ‘the University’s

actions against [the male plaintiff] were motivated by his gender and that a similarly situated



5
 Insofar as Plaintiff contends that his selective enforcement claim was based on Defendant’s
decision to initiate the EGP proceeding because of his gender, that claim is dismissed because
Roe initiated the EGP proceeding here. See Prasad v. Cornell Univ., No. 5:15-cv-322, 2016
WL 3212079, *18 (N.D.N.Y. Feb. 24, 2016).
                                               - 10 -
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 11 of 21



woman would not have been subjected to the same disciplinary proceedings.’” Id. (quotation

omitted).

       When analyzing “the question of whether the severity of the penalty was affected by

Plaintiff’s gender, ‘[c]ourts have interpreted that standard to require a plaintiff “to allege

particular circumstances suggesting a meaningful inconsistency in punishment and particular

circumstances suggesting that gender bias was a motivating factor behind the inconsistency.”’”

Prasad v. Cornell Univ., No. 5:15-CV-322, 2016 WL 3212079, *18 (N.D.N.Y. Feb. 24, 2016)

(quoting Doe v. Columbia [Univ.], 101 F. Supp. 3d [356,] 374 [(S.D.N.Y. 2015)]) (quoting

Scott v. WorldStarHipHop, Inc., 2011 WL 5082410, at *5 (S.D.N.Y. Oct. 25, 2011), aff’d sub

nom. Scott v. Berkeley Coll., 599 Fed. Appx. 8 (2d Cir. 2015) (summary order)) (other citation

omitted). “‘[A]pplying that requirement, courts have dismissed claims in the absence of

allegations that a school treated similarly situated members of the opposite sex – that is,

members of the opposite sex facing comparable disciplinary charges – differently.’” Id.

(quotation and other citations omitted).

       In his complaint, Plaintiff alleged that Defendant “imposed an unjustly severe penalty on

[him], and it did so on the basis of his gender.” See Dkt. No. 1 at ¶ 240. “Specifically, the

Panel imposed a sanction on the explicit basis that the act involved a male penetrating a female

with his penis. On information and belief, had [Plaintiff] been a woman found responsible for

non-consensual sexual intercourse, [Defendant] would not have imposed a sanction of

expulsion.” See id. at ¶ 241.

       Plaintiff was expelled as a result of the Hearing Panel’s finding him responsible for non-

consensual sexual intercourse, and the Appeal Panel twice upheld that sanction. See Dkt. No.

44-16 at ¶ 62; see also Dkt. No. 44-11, Thompson Decl., Ex. A; Dkt. No. 44-13, Susan Smith


                                                - 11 -
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 12 of 21



Decl., Ex. A. Dr. Mark Thompson, Interim Vice President and Dean of the College at Colgate

University, served on the Plaintiff’s first EGP Appeal Panel and testified about discussing the

severity of the expulsion with the other Appeal Panelist. See Dkt. No. 55-21, Thompson Dep.,

at 39. Mr. Thompson indicated that they talked about whether a suspension would be more

appropriate than expulsion but ultimately decided it was not. See id. According to Mr.

Thompson, “[a] finding of responsibility for sexual assault is a significant offense and one that

we believed warranted separation from the institution.” See id.

       Plaintiff points out, however, that there is a direct comparator to his case in that a female

respondent was found responsible in February 2018 for non-consensual sexual contact and

sexual harassment. See Dkt. No. 55 at 29 (citing Dkt. No. 44-9, Ex. C, Sexual Misconduct R.,

at 46). That female respondent was issued a two-year suspension, thus permitting her to return

as a student upon completion of the suspension. Id. (citing Dkt. No. 44-9, Ex. C, at 46).

Plaintiff asserts that, although “non-consensual sexual contact” and “non-consensual sexual

intercourse” are both defined as “Sexual Assault” under Defendant’s EGP policy, Plaintiff, as a

male respondent, was assessed a much more severe punishment than the female respondent.

See id.; see also Dkt. No. 44-9, Ex. A, at 6.

       Dean Taylor noted that Defendant “generally regard[s] sexual offenses as being on a

continuum of gravity[.]” See Dkt. No. 44-6, Taylor Decl., at ¶ 82. She attempted to distinguish

the female respondent’s case by explaining, “[t]hat case did not involve penetration of any kind

and therefore did not constitute non-consensual sexual intercourse within the definition of EGP

policy.” See id. at ¶ 80. In fact, Dean Taylor further noted, Defendant has not had a single case

where a female has been accused of non-consensual penetration of any kind or where a male

has claimed to be the victim of non-consensual penetration of any kind. See id. at ¶ 82.


                                                - 12 -
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 13 of 21



       Plaintiff, however, was found responsible for non-consensual sexual intercourse because

he was found to have “penetrated [Roe]’s vagina with [his] penis at a time when she was asleep

and, therefore, unable to give affirmative consent…” See Dkt. No. 55-5, Ex. D, Hearing

Findings, at 4. Due to biological differences between men and women, a female respondent

could never be found responsible for this exact conduct. Thus, for purposes of Title IX

selective enforcement litigation, the female respondent is a direct comparator to Plaintiff

because they both were found responsible for “Sexual Assault” under the EGP definition.

When considering the female respondent as a direct comparator, Plaintiff and she should have

been assessed similar or equal penalties. Instead, the Hearing and Appeal Panelists assessed

upon Plaintiff the harshest penalty of expulsion, meaning he could never return to Defendant’s

university and he would have to disclose his expulsion when applying to attend other schools.

The female respondent, however, could ultimately return as a student after two years.

       Accordingly, the Court finds that Plaintiff has raised a genuine issue of material fact as

to whether Defendant treated female students who were accused of sexual assault more

favorably than male students under similar circumstances. Therefore, the Court denies

Defendant’s motion for summary judgment with respect to Plaintiff’s Title IX claim on the

theory of selective enforcement.


       3. Plaintiff’s breach of contract claim

   “‘In New York, the relationship between a university and its students is contractual in

nature.’” Colgate Univ., 2017 WL 4990629, at *18 (quoting Papaspiridakos v. Educ. Affiliates,

Inc., No. 10-CV-5628, 2013 WL 4899136, at *3 (E.D.N.Y. Sept. 11, 2013), aff’d 580 Fed.

Appx. 17 (2d Cir. 2014) [(summary order)]). “The contract’s terms are ‘supplied by the

bulletins, circulars and regulations made available to the student.’” Id. (quoting Gally v.

                                              - 13 -
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 14 of 21



Columbia Univ., 22 F. Supp. 2d 199, 206 (S.D.N.Y. 1998)). “‘[W]hen a disciplinary dispute

arises between a student and an institution, judicial review is limited to whether the institution

acted arbitrarily or whether it substantially complied with its own rules and regulations.’” Id.

(quoting Routh v. Univ. of Rochester, 981 F. Supp. 2d 184, 208 (W.D.N.Y. 2013)).

   Plaintiff alleges that he was denied due process as Defendant’s Student Handbook requires.

According to Plaintiff, the Handbook states that students are entitled to “the right to be secure in

one’s person, speech, living quarters, papers and effects against unreasonable search and

seizure’ and the right to be free from disciplinary sanction except by due process, with avenues

of recourse available when a student claims to have been subjected to prejudicial,

discriminatory, or capricious treatment.” See Dkt. No. 55 at 30-31. This, Plaintiff argues, is a

direct, explicit recognition of his right to be free from unconstitutional searches and seizures as

well as freedom from expulsion absent due process of law. See id. at 31. However, the United

States Constitution does not establish the level of due process that Defendant, as a private

university, had to give Plaintiff in his disciplinary proceeding. See Yu, 97 F. Supp. 3d at 462.

Thus, Plaintiff’s claim that he had the right to be free from unconstitutional searches and

seizures is inaccurate.

   “That said, a ‘private university, college, or school may not arbitrarily or capriciously

dismiss a student.’” Yu, 97 F. Supp. 3d at 463 (quoting Bleiler, 2013 WL 4714340, at *5

(internal quotation marks omitted)). Defendant’s EGP policy requires that the Hearing Panel

make findings of responsibility using the “preponderance of the evidence” standard. See Dkt.

No. 44-6 at ¶ 79. In determining whether Defendant acted in accordance with its policies to

find Plaintiff responsible by a preponderance of the evidence, the Court must only find “‘that

[there] was enough evidence, which, if believed, could have supported the board’s decision.’”


                                               - 14 -
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 15 of 21



Colgate Univ., 2017 WL 4990629, at *23 (quoting [Doe. v. Trs. of] Boston Coll., [No. 15-CV-

10790,] 2016 WL 5799297, at *18 [(D. Mass. Oct. 4, 2016)]).

   A reasonable factfinder could find that Defendant failed to afford Plaintiff his rights under

the Handbook and the EGP policy by permitting Brogan—who showed bias both through her

entanglement with Dougherty’s criminal investigation and in her interviews with Roe and

Plaintiff—to investigate Roe’s EGP accusation. Furthermore, a reasonable factfinder could find

that Defendant capriciously dismissed Plaintiff when it expelled him after a finding of Sexual

Assault, as defined in the EGP policy, but it did not expel a female respondent who was also

found responsible for Sexual Assault. Therefore, because there are genuine disputes of material

fact as to whether Defendant acted appropriately and substantially complied with its contractual

promises in investigating, adjudicating, and sanctioning Plaintiff, the Court denies Defendant’s

motion for summary judgment on Plaintiff’s breach of contract claim.


       4. Plaintiff’s remaining claims

       In Doe v. Syracuse Univ., a court in this District noted that it was unable to identify any

specifically cognizable claim known as “Breach of Contract/Common Law: Denial of Basic

Fairness/Arbitrary and Capricious Decision Making.” Doe v. Syracuse Univ., No. 5:18-CV-

377, 2019 WL 2021026, *11 n.3 (N.D.N.Y. May 8, 2019). The court thus interpreted that claim

as a breach of the implied covenant of good faith and fair dealing. See id. at *11. Because that

same language is used to describe Plaintiff’s third cause of action, see Dkt. No. 1 at ¶¶ 272-76,

the Court follows the decision in Syracuse Univ. and treats this claim as alleging a breach of the

implied covenant of good faith and fair dealing.

       In Colgate Univ., the court noted that New York law does not recognize a separate cause

of action for breach of the implied covenant of good faith and fair dealing when a plaintiff also

                                              - 15 -
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 16 of 21



pleads a breach of contract claim and the two claims are based upon the same facts. See

Colgate Univ., 2017 WL 4990629, at *24. The Colgate court held, “Plaintiff’s good faith and

fair dealing cause of action relies on the same facts as his breach of contract claim –

specifically, that the panel found him responsible for sexual misconduct and expelled him

despite insufficient evidence. Therefore, this cause of action is duplicative of the breach of

contract claim.” Id. For the same reasons, the Court grants Defendant’s motion for summary

judgment on Plaintiff’s implied contract claims.

         Second, as the court in Prasad noted, the quasi-contractual cause of action for equitable

estoppel “applies only in the absence of an express or implied agreement between the parties.”

Prasad, 2016 WL 3212079, at *22 (citing Yu, [97 F. Supp. 3d at 482-83]). Plaintiff’s equitable

estoppel claim is based on the same facts as those underlying his breach of contract claim.

Because it is duplicative of Plaintiff’s breach of contract claim, the Court further grants

Defendant’s motion for summary judgment with respect to Plaintiff’s estoppel and reliance

claim.


    B. Defendant’s motion to preclude expert testimony regarding hedonic damages

    In addition to its motion for summary judgment, Defendant moved to preclude Plaintiff’s

expert, Dr. Stan V. Smith, Ph.D, from providing his expert opinion at trial as to Plaintiff’s value

of life (“hedonic”) damages. 6 See Dkt. No. 45. Defendant contends that Dr. Smith’s opinions

regarding hedonic damages are speculative, unreliable, and have been excluded by many courts.

See generally Dkt. No. 45-3, Def’s Memorandum in Support of Mot. Preclude, at 8-13.




6
  Although Defendant contends that Dr. Smith’s report regarding Plaintiff’s estimated loss of
wages and employee benefits is flawed, it does not seek to preclude that portion of Dr. Smith’s
report and testimony. See Dkt. No. 45-3, Def’s Memorandum in Support of Mot. Preclude, at 5.
                                               - 16 -
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 17 of 21



Additionally, Defendant asserts that Dr. Smith’s testimony will not aid the jury; and it may, in

fact, confuse the jury. See generally id. at 13-16.

   Whether expert testimony is admissible is governed by Federal Rule of Evidence 702 and

the Supreme Court’s decision in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993). Rule 702 provides the following:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the
           trier of fact to understand the evidence or to determine a fact in issue;
       (b) the testimony is based on sufficient facts or data;
       (c) the testimony is the product of reliable principles and methods; and
       (d) the expert has reliably applied the principles and methods to the facts of the
           case.

Fed. R. Evid. 702.

       In Daubert, the Supreme Court explained that “under the Rules the trial judge must

ensure that any and all scientific testimony or evidence admitted is not only relevant, but

reliable.” Daubert, 509 U.S. at 589. The Supreme Court further expanded this rationale to all

specialized testimony. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147-49 (1999). Thus,

it is the trial court’s duty to determine whether expert testimony is relevant and reliable. See

generally Amorgianos v. Amtrak, 303 F.3d 256, 265 (2d Cir. 2002). “[W]hen an expert opinion

is based on data, a methodology, or studies that are simply inadequate to support the

conclusions reached, Daubert and Rule 702 mandate the exclusion of that unreliable opinion

testimony.” Id. at 266 (citation omitted).

       Hedonic damages, such as those at issue here, “value ‘the loss of the enjoyment of life

as affected by physical pain and suffering, physical disability, impairment and inconvenience

affecting an individual’s normal pursuits and pleasures of life.’” Crawford v. Franklin Credit


                                               - 17 -
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 18 of 21



Mgmt. Corp., No. 08-CV-6239 (KMW), 2015 WL 13703301, *8 (S.D.N.Y. Jan. 22, 2015)

(quoting In re Korean Air Lines Disaster of Sept. 1, 1983, 807 F. Supp. 1073, 1081 n.7

(S.D.N.Y. 1992)). The Crawford court looked at Dr. Smith’s model, which “attempts to value a

person’s enjoyment [of] life based on what he or she is ‘willing to pay’ and is often described as

the ‘willingness-to-pay’ methodology or model.” Id.

       Dr. Smith’s methodology relies on “’many economic studies on what we, as a

contemporary society, actually pay to preserve the ability to lead a normal life.’” Id. (quotation

omitted); see also Dkt. No. 45-2, Ex. B., Dr. Smith’s Report, at 13.

       These studies typically analyze three data points: (1) the purchasing decisions of
       consumers who increase or decrease their chance of injury or death when they buy
       certain products with better or worse safety features; (2) the actual wage differentials
       between workers with high-risk jobs, such as police officers, or firefighters, and those
       with lower-risk jobs; and (3) the amount that governments spend, and the extent to
       which they regulate private industry, to reduce the risks of death in the general
       population.

Crawford, 2015 WL 13703301, at *8 (citing [Joseph A. Kuiper, The Courts, Daubert, and
Willingness-to-Pay: The Doubtful Future of Hedonic Damages Testimony Under the Federal
Rules of Evidence, 1996 U. Ill. L. Rev. 1197, 1207-11 (1996)]).

       To explain this methodology, Dr. Smith includes the following hypothetical in his

report: “assume that a safety device such as a carbon monoxide detector costs $46 and results in

lowering a person’s risk of premature death by one chance in 100,000. The cost per life saved

is obtained by dividing $46 by the one in 100,000 probability, yielding $4,600,000.” See Dkt.

No. 45-2, Ex. B, at 14. Using this methodology, Dr. Smith estimated that Plaintiff’s loss of

value of life damages would range between $1,564.036 and $2,330,354. See id. at 15. Dr.

Smith has used this methodology for calculating the “value of life” since the middle of the

1980s. See Dkt. No. 45-2, Ex. C, Dr. Smith’s Dep., at 32.




                                              - 18 -
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 19 of 21



       The Crawford court rejected Dr. Smith’s testimony about his willingness-to-pay

methodology for calculating hedonic damages; and, for support, it pointed to the First Circuit’s

holding that “‘[t]he overwhelming majority of courts have concluded that [Dr. Smith’s]

“willingness-to-pay” methodology is either unreliable or not likely to assist the jury in valuing

hedonic damages, or both.’” Crawford, 2015 WL 13703301, at *8 (quoting Smith v. Jenkins,

732 F.3d 51, 66 (1st Cir. 2013)); (citing Stokes v. John Deere Seeding Group, No. 4:12 Civ.

04054 (SLD)(JAG), 2014 WL 675820, at *3 (C.D. Ill. Feb. 21, 2014) (“the weight of

mandatory and persuasive precedent counsels strongly against admitting Dr. Smith’s [expert]

testimony.”) (other citation omitted)). “These decisions typically hold that [Dr.] Smith’s

methodology is not sufficiently reliable to be allowed at trial.” Id.

       Specifically, the Crawford court noted that the First and Seventh Circuits questioned

“the logic of relying on career selection and government regulation to quantify an individual’s

valuation of her own life.” Id. at *9 (citing Smith, 732 F.3d at 67; Mercado [v. Ahmed], 974

F.2d [863,] 871 [(7th Cir. 1992)]) (other citation omitted). The Seventh Circuit provided the

following:

       [W]e have serious doubts about [Dr. Smith’s] assertion that the studies he relies
       upon actually measure how much Americans value life. For example, spending on
       items like air bags and smoke detectors is probably influenced as much by
       advertising and marketing decisions made by profit-seeking manufacturers and by
       government-mandated safety requirements as it is by any consideration by
       consumers of how much life is worth. Also, many people may be interested in a
       whole range of safety devices and believe they are worthwhile, but are unable to
       afford them. More fundamentally, spending on safety items reflects a consumer’s
       willingness to pay to reduce risk, perhaps more a measure of how cautious a person
       is than how much he or she values life.

Mercado v. Ahmed, 974 F.2d 863, 871 (7th Cir. 1992).

       “The willingness-to-pay methodology thus requires ‘too large a leap to accept’ the

notion that the consumer, workplace, and regulatory decisions of individual actors, viewed in

                                               - 19 -
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 20 of 21



the aggregate, ‘accurately reflects the value society places on the average human life.’”

Crawford, 2015 WL 13703301, at *9 (quoting Saia v. Sears Roebuck & Co., 47 F. Supp. 2d

141, 148 (D. Mass. 1999)). Dr. Smith’s testimony thus lacks the reliability that Rule 702 and

Daubert require. Accordingly, the Court adopts the Crawford court’s reasoning to hold that Dr.

Smith may not testify about Plaintiff’s hedonic damages based on his willingness-to-pay

methodology.


                                         IV. CONCLUSION

          After carefully considering the entire file in this matter, the parties’ submissions, and the

applicable law, and for the above-stated reasons, the Court hereby

          ORDERS that Defendant’s motion for summary judgment, see Dkt. No. 44, is

DENIED IN PART and GRANTED IN PART; and the Court further

          ORDERS that Defendant’s motion for summary judgment as to Plaintiff’s first cause of

action for violation of Title IX of 20 U.S.C. § 1681 et seq., under the theories of erroneous

outcome and selective enforcement, and parallel fifth cause of action for violations of the New

York State Human Rights Law is DENIED; and the Court further

          ORDERS that Defendant’s motion for summary judgment as to Plaintiff’s second cause

of action for breach of contract is DENIED; and the Court further

          ORDERS that Defendant’s motion for summary judgment as to Plaintiff’s third and

fourth causes of action, interpreted as violations of the breach of the covenant of good faith and

fair dealing and equitable estoppel, is GRANTED; and the Court further

          ORDERS that Defendant’s motion to preclude Plaintiff’s expert, Dr. Stan V. Smith,

Ph.D., from testifying about hedonic damages, see Dkt. No. 45, is GRANTED; and the Court

further

                                                 - 20 -
Case 5:17-cv-01298-FJS-ATB Document 58 Filed 04/30/20 Page 21 of 21



        ORDERS that the trial of this action shall commence at 10:00 a.m. on September 14,

2020, in Syracuse, New York. The Court will issue a separate Final Pretrial Scheduling Order,

setting forth the deadlines for filing pretrial submissions, including motions in limine, at a later

date.


IT IS SO ORDERED.


Dated: April 30, 2020
       Syracuse, New York




                                               - 21 -
